               Case 2:20-cv-00648-JAD-EJY Document 20 Filed 08/18/20 Page 1 of 2



 1                                   UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3
     Aimee O’Neil,                                              Case No.: 2:20-cv-00648-JAD-EJY
 4
                        Plaintiff                                Ninth Circuit Case No. 20-16544
 5
     v.
 6
     Andrew Poland, et al.,                                             Order revoking in
 7                                                                    forma pauperis status
                        Defendants
 8

 9             The United States Court of Appeals for the Ninth Circuit referred this matter back to this

10 court for the limited purpose of determining whether in forma pauperis status should continue

11 for this appeal. 1 The decision to continue such status turns on whether any claim is frivolous, for

12 “[i]f at least one issue or claim is found to be non-frivolous, leave to proceed in forma pauperis

13 on appeal must be granted for the case as a whole.” 2

14             In this civil-rights case, plaintiff Aimee O’Neil sued the Colorado Office of Alternate

15 Defense Counsel and Andrew Poland, the public defender who represented her in a Colorado

16 State Court prosecution. The magistrate judge entered a report and recommendation to dismiss

17 this case, primarily because this court lacks personal jurisdiction over these Colorado-based

18 defendants with no apparent connection to Nevada. 3 The magistrate judge also recommended

19 that I deny O’Neil’s pending motion for entry of default against the defendants because the

20 record does not reflect that they were properly served with process. 4 The deadline for objections

21
     1
         ECF No. 19.
22   2
         Hooker v. Am. Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002).
23   3
         ECF No. 13.
     4
         Id. at 5–6.
             Case 2:20-cv-00648-JAD-EJY Document 20 Filed 08/18/20 Page 2 of 2



 1 to that report and recommendation passed without objection or request to extend the deadline to

 2 file one, and “no review is required of a magistrate judge’s report and recommendation unless

 3 objections are filed.” 5 So I adopted that unchallenged report and recommendation, denied the

 4 motion for default judgment, and dismissed this action for lack of jurisdiction. 6 Because the

 5 appeal from that decision is frivolous and not taken in good faith, IT IS HEREBY

 6 ORDERED THAT the district court revokes in forma pauperis status.

 7            The Clerk of Court is directed to SEND a copy of this order to the Clerk of the United

 8 States Court of Appeals for Case No. 20-16544.

 9

10                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
11                                                           Dated: August 18, 2020

12

13

14

15

16

17

18

19

20

21

22
     5
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
23 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
     6
         ECF No. 14.

                                                     2
